         Case 1:13-cr-10023-SOH Document 92                              Filed 12/17/20 Page 1 of 2 PageID #: 245
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                         Judgment in a Criminal Case
                   v.                                                    (For Revocation of Probation or Supervised Release)


                                                                         Case No.             1:13CR10023-001
       VARTEN JAQOUB VARTENIAN
                                                                         USM No.          11903-010
                                                                                                James Bruce Bennett
                                                                                                  Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         Conditions listed below.         of the term of supervision.
    was found in violation of condition(s) count(s)                                  after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                              Violation Ended
One                          Mandatory Condition #3 - Use of Controlled Substance                             01/07/2019
Two                          Mandatory Condition #3 - Use of Controlled Substance                             02/14/2019
Three                        Mandatory Condition #3 - Use of Controlled Substance                             02/25/2019
Four                         Special Condition #2 – Fail to Comply with SATP                                  03/05/2019
Five                         Mandatory Condition #3 - Use of Controlled Substance                             03/08/2019
Six                          Mandatory Condition #1 – New Crime                                               02/26/2019

       The defendant is sentenced as provided in pages 2 through 2                   of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              1069                                      December 16, 2020
                                                                                             Date of Imposition of Judgment
Defendant’s Year of Birth:         1992

City and State of Defendant’s Residence:                                                           Signature of Judge
                  El Dorado, Arkansas
                                                                             Susan O. Hickey, Chief United States District Judge
                                                                                                Name and Title of Judge


                                                                                               December 17, 2020
                                                                                                          Date
         Case 1:13-cr-10023-SOH Document 92                                     Filed 12/17/20 Page 2 of 2 PageID #: 246
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                    Judgment — Page   2       of   2
DEFENDANT:                VARTEN JAQOUB VARTENIAN
CASE NUMBER:              1:13CR10023-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

     Eighteen (18) months consecutive to the term of imprisonment imposed in 1:19CR10007-001. No term of
                                  supervised release to follow imprisonment.


        The court makes the following recommendations to the Bureau of Prisons:
        Designation at Forrest City FCI




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.        on                                       .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                           to

at                                                 with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                            By
                                                                                              DEPUTY UNITED STATES MARSHAL
